      Case 6:19-cv-00465-ADA-JCM Document 47 Filed 01/04/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 CORNELIU BOLBOCEAN,                             §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §     CASE NO. 6:19-CV-00465-ADA-JCM
                                                 §
 BAYLOR UNIVERSITY,                              §
                                                 §
        Defendant.                               §


              DEFENDANT’S RESPONSE TO MOTIONS TO WITHDRAW


TO THE HONORABLE JUDGE JEFFREY C. MANSKE:

       Defendant Baylor University (“Baylor”) files this Response to the Motions to Withdraw

filed by Plaintiff’s counsel (the “Motions”). Dkt. 43, 44. This case is presently set for trial on

August 30, 2021. Dkt. 34. While Baylor does not oppose the Motions, Baylor requests that, as a

condition of any withdrawal, Plaintiff’s counsel provide “the name and office address of [any]

successor attorney” or, if a successor attorney is not known, “the client’s name, address and

telephone number” as required by Local Rule AT-3.




DEFENDANT’S RESPONSE TO MOTIONS TO WITHDRAW                                                PAGE 1
      Case 6:19-cv-00465-ADA-JCM Document 47 Filed 01/04/21 Page 2 of 3




      Dated: January 4, 2021

                                         Respectfully submitted,

                                         WEISBART SPRINGER HAYES LLP
                                         212 Lavaca Street, Suite 200
                                         Austin, Texas 78701
                                         512.652.5780
                                         512.682.2074 fax

                                         By: /s/ Julie A. Springer
                                                Julie A. Springer
                                                Texas Bar No. 18966770
                                                jspringer@wshllp.com
                                                Sara E. Janes
                                                Texas Bar No. 24056551
                                                sjanes@wshllp.com
                                                Rachel Mathisen
                                                Texas Bar No. 24102155
                                                rmathisen@wshllp.com

                                         ATTORNEYS FOR DEFENDANT
                                         BAYLOR UNIVERSITY




DEFENDANT’S RESPONSE TO MOTIONS TO WITHDRAW                               PAGE 2
      Case 6:19-cv-00465-ADA-JCM Document 47 Filed 01/04/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document has been forwarded
to all counsel of record herein by way of:

               U.S. Mail, First Class
               Certified Mail
               Facsimile
               Federal Express
               Hand Delivery
               ECF (electronically to the registered participants as identified on the Notice of
               Electronic Filing (NEF) and paper copies will be sent to those indicated as non-
               registered participants)

on this 4th day of January 2021, to wit:

    Andrew T. Miltenberg                          R. Mark Dietz
    Stuart Bernstein                              DIETZ & JARRARD P.C.
    Kara L. Gorycki                               106 Fannin Avenue East
    NESENOFF & MILTENBERG, LLP                    Round Rock, Texas 78664
    363 Seventh Avenue, 5th Floor                 (512) 244-9314
    New York, New York 10001                      mdietz@lawdietz.com
    (212) 736-4500
    (212) 736-2260 fax
    amiltenberg@nmllplaw.com
    sbernstein@nmllplaw.com
    kgorycki@nmllplaw.com

    ATTORNEYS FOR PLAINTIFF


                                                     /s/ Julie A. Springer
                                                     Julie A. Springer




DEFENDANT’S RESPONSE TO MOTIONS TO WITHDRAW                                                 PAGE 3
